Citation Nr: 0501189	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  96-05 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder, for the period prior to 
November 29, 2002.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder, for the period prior to 
February 2, 2003.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

The current claim for an increase, as denoted by the RO. was 
received on July 26, 1993.  Rating actions during the course 
of the appeal have assigned a 50 percent rating from July 26, 
1993; a 70 percent rating from November 29, 2002; and a 100 
percent rating from February 7, 2003.  It is essentially 
argued that the 70 and 100 percent ratings could be assigned 
from an earlier time.


FINDINGS OF FACT

1.  For the most part, from July 26, 1993, appellant's post 
traumatic stress disorder (PTSD) produced severe social and 
industrial impairment, but no more.  He was gainfully 
employed during most if not all of this period.

2.  The appellant's PSTD for the period prior to February 2, 
2003 resulted in occupational and social impairment more 
nearly reflective of severe, not total, occupational and 
social impairment with deficiencies in most areas.  He was 
not demonstrably unemployable.  

3.  Appellant PTSD prior to February 2, 2003 has not more 
nearly resulted in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor, the requirements for a rating of 70 percent from July 
26, 1993, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
4.132 Diagnostic Codes (DC) 9411 (1996-2003).

2.  The criteria for a rating in excess of 70 percent for 
PTSD prior to February 2, 2003 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the claims had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  As will be discussed below, the VCAA provisions 
have been considered and complied with, to the extent 
applicable to the issues on appeal.  

In a January 2003 letter, the RO provided the veteran notice 
of the evidence needed to substantiate his claim for an 
increased evaluation in his service-connected PTSD benefits.  

In the June 2003 Supplemental Statement of the Case, the RO 
provided the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claim, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issue decided herein.

I.  Factual Background

In a June 1971 rating decision, service connection for a 
nervous disorder was established and assigned a 30 percent 
disability rating.  As noted by the RO, the current appeal 
stems from a claim received at the RO on July 26, 1993.

Appellant was accorded a VA mental examination in September 
1993.  Mental status examination revealed a hypervigilant, 
agitated, hyperalert individual who became almost paranoid 
during the interview.  His mood and affect were moderately 
depressed.  He admitted to suicidal ideation occurring on a 
fluent basis.  He remained anxious throughout the 
examination, easily startled by noises outside the 
examination room and never took his eyes off the examiner.  
There was no evidence of hallucinations, delusions, or any 
other psychotic symptomatology.  Recent and remote memory 
were grossly intact and there was no evidence of organicity.  
His insight was superficial and judgment was fair.  The 
examiner stated that appellant appeared moderately severe to 
severe in nature and continued to have symptomatology in 
spite of therapeutic interventions including two 
hospitalizations.  He was employed in a very isolated, 
restricted part of the post office, where in a sense was in a 
protected environment.  The diagnosis was PTSD, chronic and 
moderately severe.  A global assessment of functioning score 
(GAF) score of 48 was provided.  

In a May 1995 rating decision, the veteran's nervous disorder 
was recharacterized as PTSD and assigned a 50 percent 
disability rating, effective November 29, 1994.  
Subsequently, the 50 percent rating was made effective the 
date of the reopened claim, July 26, 1993.

In an October 1994 statement from the Vet Center, J.G., PhD., 
stated that the veteran presented with complaints of 
difficulties functioning in the workplace, inability to 
relate to significant others, depression, survival guilt, and 
intrusive recollections of combat trauma.  Dr. G. stated that 
the symptomology adversely affected the veteran's ability to 
interact with supervisors, co-workers, and perform various 
tasks.  It was noted that interventions had been required by 
Vet Staff to mediate with appellant's employer due to effects 
of his PTSD.  Appellant received intensive individual and 
group therapy for his symptoms.  

The veteran was accorded a VA examination in April 1995.  
Mental status evaluation revealed an agitated, anxious 
individual who was hypervigilant and overly alert.  His mood 
and affect were moderately to severely depressed.  He tended 
to swing from irritability to explosiveness and anger during 
the examination.  He admitted to suicidal ideation and denied 
homicidal ideation.  He was easily startled by loud noises 
that occurred outside the examination room.  He was not 
hallucinated, delusional, or psychotic.  His recent and 
remote memory were grossly intact.  Recent memory was 
impaired by depression.  Insight was superficial and judgment 
was only fair.  The diagnosis was PTSD.  A GAF score of 36 
was provided.  

The veteran was accorded a VA examination in July 1997.  
Mental status examination revealed that the veteran was 
anxious and nervous during the interview, with some 
pressured, rapid speech.  His thoughts were initially 
pressured and tangential, but able to be redirected and 
cleared later.  He denied audio or visual hallucinations.  
His mood was fine.  His affect was nervous.  He was 
cognitively intact.  Recent and remote memory was intact.  
His insight and judgment were intact.  The diagnosis was 
PTSD.  A GAF score of 70 was provided.  

In an April 1998 statement from C.P., appellant's counselor 
reported that appellant continued to have confrontational 
problems at work and home.  He was unable to make meaningful 
relationships outside of his immediate family.  He never 
socialized for the sake of socializing and continued to feel 
out of his element when in a crowd.  

The veteran was accorded a VA examination in August 1999.  He 
spoke in a clear voice tone at an average rate of speed 
without speech impediment.  He had a good speaking 
vocabulary.  His speech was logical and focused.  He was 
alert and oriented times four.  He was susceptible to mood 
swings.  He experienced poor anger control.  He displayed 
good grooming and hygiene.  He denied problems with voluntary 
and involuntary motor movement.  He completed household 
chores and grocery shopping without a problem.  The diagnosis 
was PTSD.  A GAF score of 59 was provided.  The examiner 
stated that appellant continued to suffer from symptoms of 
PTSD.  His recovery from PTSD was complicated by what 
appeared to be a bipolar disorder.  Although he received 
counseling on a weekly basis he continued to experience mood 
lability and a significant interpersonal conflict.  The 
examiner referred to a letter from appellant's counselor at 
Vet Center, wherein it was noted that appellant had 
significant difficulty with his employer.  He required 
intensive outpatient treatment to assist his symptom 
management.  

VA treatment records dated from November 1999 to November 
2002 show that the veteran received treatment for anxiety, 
depression, anger, and insomnia. 

In February 2003, appellant was hospitalized for treatment of 
problems associated with PTSD.  

II.  Criteria

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities: "[t]he percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disabilities."  38 
C.F.R. § 4.1.

The VA's Schedule for Rating Disabilities, 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.125-130, effective February 3, 1988 
until amended November 7, 1996, provided a general rating 
formula for psychoneurotic disorders, including post- 
traumatic stress disorder (Diagnostic Code 9411), based upon 
the degree of incapacity or impairment: "Definite" social 
and industrial impairment warranted a 30 percent evaluation; 
"considerable" warranted a 50 percent evaluation; and 
"severe" warranted a 70 percent evaluation.  A 100 percent 
evaluation required that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior; and the veteran is demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132 (effective prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 
95, 97 (1994), which referred to "the criteria in 38 C.F.R. 
§ 4.132, DC 9411[,] for a 100 percent rating are each 
independent bases for granting a 100 percent rating."

VA amended its regulations for rating mental disorders, 
effective November 7, 1996. See 38 C.F.R. §§ 4.125-130 
(2000).  Section 4.132 has been redesignated as § 4.130.  The 
old and amended versions of the mental disorders regulations 
appear applicable in the instant case, since the assigned 50 
percent evaluation for post-traumatic stress disorder was 
effective July 26, 1993.  However, it should be pointed out 
that the revised rating criteria may not be applied to a 
claim prior to the effective date of the amended regulation.  
See 38 U.S.C.A. § 5110(g) (West 2002); Rhodan v. West, 12 
Vet. App. 55 (1998).

The amended VA's Schedule for Rating Disabilities (effective 
November 7, 1996) provides a general rating formula for 
mental disorders, including post-traumatic stress disorder.  
A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  38 C.F.R. § 4.130 (effective 
November 7, 1996).

III.  Entitlement to an evaluation in excess of 50 percent
for post-traumatic stress disorder,
for the period prior to November 29, 2002

With respect to the period prior to November 29, 2002, on the 
April 1995 VA examination, the examiner stated that the 
veteran continued to be severe in nature with his 
symptomatology.  A GAF score of 36 was provided.  In 
September 1993, a GAF score of 48 was provided.  He was 
reportedly very isolated and functioning in a somewhat 
protected environment at the Post Office.

In the October 1996 statement, the examiner stated that 
appellant's symptomatology had adversely effected his ability 
to interact with supervisors, co-coworkers, and perform 
various task.  Required interventions had been required by 
Vet Center staff in mediating with appellant's employer due 
to his PTSD symptoms.  

The July 1997 examiner stated that appellant's PTSD was 
fairly managed.  A GAF score of 70 was provided.  

The August 1999 examiner stated that the veteran continued to 
suffer from symptoms of PTSD.  He continued to experience 
mood lability and a significant interpersonal conflict.  A 
GAF score of 59 was provided.  

With resolution of reasonable doubt, the record supports a 
rating of 70 percent, but no more, from July 26, 1993.  The 
evidence shows that the veteran demonstrated that favorable 
relationships with people was severely impaired and his 
symptomatology was of such severity that there was severe 
impairment in the ability to retain employment.  The 
veteran's GAF scores range between 36 and 70 on VA 
examination reports prior to November 29, 2002.  While there 
was some improvement in GAF during the later period, he 
remained significantly isolated and restricted at work.  
Thus, the criteria may be said to more nearly approximate the 
higher rating.

The veteran had been considered to have moderately severe to 
severe symptomatology, including severe industrial 
impairment.  The criteria to determine the correct GAF score 
are found in the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A 
score between 31 and 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
GAF score between 41 and 50 contemplates serious symptoms or 
any serious impairment in social, occupational or school 
functioning.  

The GAF scores assigned on VA examinations, ranging from 59 
to 70, suggest that the appellant's PTSD was fairly well 
managed.  However, the objective observations of the veteran, 
beginning in 1994, consistently reflect that he experienced 
severe social and industrial impairment.  Specifically, 
interventions by the Vet Staff was necessary to mediate with 
appellant's employer.  Additionally, the clinical records 
indicate that appellant has depression and post-traumatic 
stress disorder symptomatology such as nightmares; intrusive 
recollections, and affected by marital and other personal 
problems.

The Board finds it significant that physicians treating the 
veteran for PTSD problems noted his social isolation and 
severe industrial impairment, as early as September 1993, 
while psychiatric examiners who saw the veteran on a one-time 
basis did not discuss these impairments.  

The Board is persuaded that the GAF score of 36 assigned in 
April 1995 represents the most accurate picture of the 
veteran prior to November 29, 2002.

With resolution of all reasonable doubt in appellant's favor, 
the Board finds that the GAF scores, particularly the 36 GAF 
score, as well as the other clinical findings, more nearly 
approximate the criteria for severe occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, and mood.  Thus, for the aforestated 
reasons, the Board concludes that it is at least as likely as 
not that his psychiatric disability more nearly approximated 
the criteria for a 70 percent rating, for the period in 
question beginning July 26, 1993.  However, an evaluation in 
excess of 70 percent for a psychiatric disability for said 
period would not be warranted, since GAF scores assigned and 
other clinical findings did not more nearly approximate total 
occupational and social impairment.  As to employability, the 
veteran was employed and considered employable prior to 
November 29, 2002, and a 70 percent adequately addresses the 
veteran's symptomatology for PTSD, prior to November 29, 
2002.

IV.  Entitlement to an evaluation in excess of 70 percent
for post-traumatic stress disorder,
for the period prior to February 2, 2003

With respect to the period prior to February 2, 2003, the 
veteran continued to be treated for PTSD at VA medical 
facilities.

However, the clinical findings failed to show that veteran's 
service-connected PTSD resulted in total occupational and 
social impairment during the period in question.  In 
particular, the clinical records do not reveal totally 
incapacitating psychoneurotic symptoms or symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name (the criteria 
for a 100 percent schedular rating for mental illness).  
There is no evidence that appellant had an inability to 
engage in activities of daily living.  In fact during 
examinations he displayed good grooming and hygiene.  
Moreover, he was continuously employed during this period, 
albeit some impairment.  The criteria for a rating in excess 
of 70 percent for PTSD prior to February 2, 2003 have not 
been met.  He was not shown to be totally incapacitated 
during that time.  Thus, a rating in excess of 70 percent is 
not warranted.

The clinical evidence does not show that the veteran's 
psychiatric disability, in and of itself, presented or 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for consideration of an 
extraschedular evaluation, for the aforestated reasons.  38 
C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an evaluation in excess of 70 percent, but no 
more, for PTSD from July 26, 1993, is granted, subject to law 
and regulations pertaining to the payment of monetary 
benefits.   

Entitlement to an evaluation in excess of 70 percent for 
PTSD, for the period prior to February 2, 2003 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


